DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filter housing assembly" in the second to the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claims 2 – 8 depend from claim 1 and are also rejected. 
Claim 20 recites the limitation "the air cleaner assembly of claim 16" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes the claim should recite --the filter element of claim 16--. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2008/0190082 to Scott et al. (hereinafter referred to as Scott).
	In regard to claim 1, as shown in figure 1, Scott discloses an air cleaner assembly (2). The air cleaner assembly (2) includes a filter housing (3) extending axially along a longitudinal axis. The filter housing (3) includes at least one sidewall (9) that extends between a first housing end (16) and a second housing end (17). The slots (175) can be considered to form a retainer proximate the second housing end (17). A cover (20) is removably coupled to the second housing end (17). The cover includes flexible tabs (171) that forms a handle assembly having a latch configured to releasably engage the retainer (175) of the filter housing, as discussed in paragraphs [0179] and [0180]. The filter housing (3) is configured to accept a filter element (30) axially insertable into the filter housing (3) when the cover (20) is separated from the filter housing (3). 

	In regard to claim 6, there is a gap between the end of the tabs (171) and the housing (3) that allows a user to grasp the handle assembly (171). 

Claims 1 and 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2012/0060453 to Holzmann et al. (hereinafter referred to as Holzmann).
	In regard to claim 1, as shown in figures 1 and 2, Holzmann discloses an air cleaner assembly (20). Holzmann includes a filter housing (22) extending along a longitudinal axis. The filter housing includes at least one sidewall (26) extending between a first housing end (28) and a second housing end (30), and a retainer (84) formed proximate the second housing end (30). A cover (40) is removably coupled o the second housing end (30). The cover (40) includes a handle assembly having a latch (76) configured to releasably engage the retainer (84) of the filter housing (22). The filter housing is configured to accept a filter element (42) axially insertable into the filter housing when the cover (40) is separated from the filter housing. 	
	In regard to claim 16, as shown in figures 2 – 6, Holzmann discloses a filter element (42) having a filter media (54) arranged in a cylindrical manner. The filter media 
	In regard to claim 17, the flexible portion (76) can be considered to comprise a protrusion configured to engage a slot on the filter housing. The flexible portion is movable relative to the static portion to move the protrusi0on in an out of engagement with the slot. 
	In regard to claim 18, as best shown in figures 1 and 6, the handle assembly can be considered to define a gap in the static portion allowing a user to grasp the handle assembly. 
	In regard to claim 19, as shown in figure 4, the filter media (54) is embedded directly into the top endplate (56). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9 – 12, 15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmann in view of US Patent Application Publication No. 2005/0193695 to Holmes et al. (hereinafter referred to as Holmes).
	In regard to claim 7, as discussed above in section 8, Holzmann discloses an air cleaner assembly as recited in claim 1. Holzmann includes a filter element having a filter media (54) arranged in a cylindrical manner. The filter media includes a first end fitted with a top endplate (not numbered) and a second end fitted with a bottom endplate (56). As shown in figure 4, the top end plate is attached to the cover. Holzmann, however, does not discuss this endplate or how the filter media is connected to the cover. Holmes discloses a similar filter element (18) with a cover (58) coupled to the filter media (162), as shown in figures 13 and 14. As discussed in paragraph [0097], a urethane adhesive (152) is used to attach the cover (58) to the filter media (162). This adhesive layer can be considered to form an endplate on the filter media. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzmann to include a top endplate made 
	In regard to claim 9, Holzmann discloses an air cleaner assembly (20), as shown in figures 1 and 2. Holzmann includes a filter housing (22) extending along a longitudinal axis. The filter housing includes at least one sidewall (26) extending between a first housing end (28) and a second housing end (30), and a slot (84) formed proximate the second housing end (30). A cover (40) is removably coupled to the second housing end (30). The cover can be considered to include a handle assembly having a flexible portion (76) with a protrusion configured to releasably engage the slot (84) of the filter housing (22). Holzmann further includes a filter element (42), as shown in figures 2 – 6, having a filter media (54) arranged in a cylindrical manner. The filter housing (22) is configured to accept the filter element (42) axially into the filter housing (22). The filter media includes a first end fitted with a top endplate (not numbered) and a second end fitted with a bottom endplate (56). As shown in figure 4, the top end plate is attached to the cover. Holzmann, however, does not discuss this endplate or how the filter media is connected to the cover. Holmes discloses a similar filter element (18) with a cover (58) coupled to the filter media (162), as shown in figures 13 and 14. As discussed in paragraph [0097], a urethane adhesive (152) is used to attach the cover (58) to the filter media (162). This adhesive layer can be considered to form an endplate on the filter media. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzmann to include a top endplate made 
	In regard to claim 10, in the combination of Holzmann and Holmes, the filter media is directly embedded into the urethane adhesive that forms the top endplate. 
	In regard to claim 11, Holzmann is used as the primary reference, but does not distinctly disclose how the filter element is sealed in the housing. Both axial and radial seals are well known in the art. The first end cap (56) in Holzmann includes an inner surface that predictably could be used to form a radial seal with an inner surface of the housing. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzmann to include a radial seal formed between the filter element and an inner surface of the filter housing as radial seals are well known in the art and there is no evidence the type of seal used is critical. 
	In regard to claim 12, Holzmann is used as the primary reference and is considered to include a gap in the handle assembly that allows a user to grasp the handle assembly. 
	In regard to claim 15, Holzmann is used as the primary reference. Holzmann includes a flange portion (not numbered) that forms a static portion of the handle assembly. Holzmann is capable of being operated such that removing the filter element includes a user grasping the static portion simultaneous to moving the flexible portion toward the longitudinal axis to disengage the protrusion (76) from the slot (84) and axially removing the filter element (42) from the housing (22). 

	In regard to claim 22, Holzmann discloses an air cleaner assembly (20), as shown in figures 1 and 2. Holzmann includes a filter housing (22), a filter element (42), and a cover (40). The filter housing (22) extends axially along a longitudinal axis. The filter housing (22) includes at least one sidewall (26) extending between a first housing end (28) and a second housing end (30), and a retaining means (84) formed proximate the second housing end (30). The retaining means (84) retains the cover (40) with the filter housing. The cover (40) can be considered to include a handle assembly having an engaging means (76) for releasably engaging the retaining means (84) of the filter housing (22). The filter element (42) has a filter media (54) arranged in a cylindrical manner. The filter housing (22) is configured to accept the filter element (42) axially into the filter housing (22). The filter media includes a first end fitted with a top endplate (not numbered) and a second end fitted with a bottom endplate (56). As shown in figure 4, the top end plate is attached to the cover. Holzmann, however, does not discuss this endplate or how the filter media is connected to the cover. Holmes discloses a similar filter element (18) with a cover (58) coupled to the filter media (162), as shown in figures 13 and 14. As discussed in paragraph [0097], a urethane adhesive (152) is used to attach the cover (58) to the filter media (162). 
. 

Allowable Subject Matter
Claims 3 – 5, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 3, Scott represents the closest prior art. Scott includes receivers (272) that can be considered to form a plurality of axially extending walls. The receivers are spaced from the end of the housing and do not include grooves configured to receive the handle assembly of the cover. There is no teaching or suggestion in Scott to include axially extending walls having a groove configured to receive the handle assembly. Claims 4 and 5 depend from claim 3 and would be allowable for at least the same reason as claim 3. 
	In regard to claims 8 and 14, Holzmann and Hommes can be considered to represent the closest prior art. Holzmann discloses a filter media (54) that is coupled to a cover (40). Holmes discloses using a urethane adhesive to seal and attach the filter 
	In regard to claim 21, Scott and Holzmann both disclose a similar air cleaner assembly. There is no teaching or suggestion in Scott or Holzmann for a retaining means for retaining the cover with the filter housing, where the retaining means comprises a top perimeter edge and a plurality of axially extending walls proximate the top perimeter edge, each axially extending wall positioned substantially opposite another axially extending wall relative to the longitudinal axis, each of the plurality of axially extending walls comprising a groove configured to receive the engaging means of the cover. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar air cleaner assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773